MEMORANDUM **
Douglas Lee Smith, an Arizona state prisoner, appeals pro se from the district court’s order denying his motion to vacate the district court’s judgment dismissing his complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion and affirm. See Plotkin v. Pacific Tel. & Tel. Co., 688 F.2d 1291,1292-93 (9th Cir.1982).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.